Title: Enclosure: Report on Public Lands, 8 November 1791
From: Jefferson, Thomas
To: Washington, George


EnclosureReport on Public Lands
The Secretary of State, to whom was referred by the President of the United States, the resolution of Congress requesting the President “to cause an estimate to be laid before Congress at their next session, of the quantity and situation of the lands not claimed by the Indians, nor granted to, nor claimed by, any citizens of the United States within the territory ceded to the United States by the state of North Carolina, and within the territory of the United States north west of the river Ohio,” makes thereon the following
Report.

The
   South-Western Territory.
 territory ceded by the State of North Carolina to the United States, by deed bearing date the 25th. day of February 1790, is bounded as follows, to wit: Beginning in the boundary between Virginia and North Carolina, that is to say, in the parallel of Latitude 36½ degrees north from the Equator, on the extreme height of the stone mountain, where the said boundary or parallel intersects it, and running thence along the said extreme height to the place where Wataugo river breaks through it; thence a direct course to the top of the yellow mountain, where Bright’s road crosses the same; thence along the ridge of the said mountain between the waters of Doe river and the waters of Rock creek, to the place where the road crosses the Iron mountain; from thence along the extreme height of said mountain to where Nolichuckey river runs through the same; thence to the top of the Bald mountain; thence along the extreme height of the said mountain to the painted rock on French Broad river; thence along the highest ridge of the said mountain to the place where it is called the Great Iron or Smoaky mountain; thence along the extreme height of the said mountain to the place where it is called Unaka mountain, between the Indian towns of Cowee and Old Chota; thence along the main ridge of the said mountain to the southern boundary of the said State of North Carolina, that is to say, to the parallel of Latitude 35 degrees north from the Equator; thence westwardly along the said boundary or parallel to the middle of the river Missisippi; thence up the middle of the said river to where it is intersected by the first mentioned parallel of 36½ degrees; thence along the said parallel to the Beginning: which tract of country is a degree and a half of Latitude from North to South, and about 360 miles in general, from East to West, as nearly as maybe estimated from such maps as exist of that country.
        The
   Indian Claims.
 Indians having claims within the said tract of country, are, the Cherokees and Chickasaws, whose boundaries are settled by the treaties of Hopewell, concluded with the Cherokees on the 28th. day of November 1785, and with the Chickasaws, on the 10th. day of January 1786, and by the treaty of Holston concluded with the Cherokees, July 2d. 1791. These treaties acknowledge to the said Indians all the lands westward and southward of the following lines, to wit: Beginning in the boundary between South and North Carolina where the South Carolina Indian boundary strikes the same; thence North to a point from which a line is to be extended to the river Clinch, that shall pass the Holston at the ridge which divides the waters  running into Little river from those running into the Tannissee; thence up the river Clinch to Campbell’s line, and along the same to the top of the Cumberland mountain; thence in a direct course towards the Cumberland river, where the Kentucky road crosses it, as far as the Virginia line, or parallel aforesaid of 36½ degrees; thence Westwardly or Eastwardly, as the case shall be, along the said line or parallel, to the point thereof, which is due North East from another point to be taken on the dividing ridge of Cumberland and Duck rivers 40 miles from Nashville; thence Southwest to the point last mentioned on the said dividing ridge, and along the said dividing ridge northwestwardly to where it is intersected by the said Virginia line, or parallel of 36½ degrees. So that there remained to the United States the right of pre-emption of the lands westward and southward of the said lines, and the absolute right to those northward thereof, that is to say; to one parcel to the Eastward, somewhat triangular, comprehending the counties of Sullivan and Washington, and parts of those of Greene and Hawkins, running about 150 miles from East to West on the Virginia boundary as its base, and between 80 and 90 miles from north to South, where broadest and containing, as may be conjectured, without pretending to accuracy, between seven and eight thousand square miles, or about five millions of acres: and to one other parcel to the Westward, somewhat triangular also, comprehending parts of the counties of Sumner, Davidson, and Tannissee, the base whereof extends about 150 miles also from East to West on the same Virginia line, and its height from North to South about 55 miles, and so may comprehend about four thousand square miles, or upwards of two and a half millions of Acres of land.
        Within
   Claims of Citizens.
 these triangles, however, are the following claims of citizens reserved by the deed of cession, and consequently forming exception to the rights of the United States.
i. Appropriations by the State of North Carolina for their Continental and State Officers and Soldiers.
ii. Grants, and titles to grants vested in Individuals by the laws of the State.
iii. Entries made in Armstrong’s office, under an Act of that State of 1783, for the redemption of specie and other Certificates.
        The
   Military Bounties.
 claims covered by the first reservation are, 1st. The bounties in land given by the said State of North Carolina to their continental line, in addition to those given by Congress: These were to be located  within a district bounded northwardly by the Virginia line, and southwardly by a line parallel thereto, and fifty five miles distant: Westwardly, by the Tannissee, and eastwardly by the meridian of the intersection of the Virginia line and Cumberland river. Grants have accordingly issued for 1,239,498 Acres, and warrants for the further quantity of 1,549,726 Acres, making together 2,789,224 Acres. It is to be noted, that the Southwestern and Southeastern Angles of this district, constituting, perhaps, a fourth or a fifth of the whole, are south of the lines established by the treaties of Hopewell and Holston, and, consequently in a country wherein the Indian title is acknowledged and guaranteed by the United States. No information is received of the exact proportion of the locations made within these angles.
2nd. Bounties in Land to Evans’s battalion raised for State purposes: these were to be taken West of the Cumberland mountain. The locations are not yet made.
        The
   Entries and Grants.
 second reservation covers the following claims. 1st. Lands for the Surveyor General’s fees for laying out the military bounties, to be located in the military district. The grants already issued on this Account, amount to 30,203 Acres.
        2nd.
   Commissioners.
 Grants to Isaac Shelby, Anthony Bledsoe, and Absalom Tatum, commissioners for laying out the military bounties; and to guards, chain carriers, markers, and hunters, who attended them, already issued to the amount of 65,932 Acres, located in the Military district.
        3d.
   Washington County.
 Entries in Washington county, amounting to 746,362½ Acres, for 214,549¾ of which grants have already issued. Of the remaining 531,812¾ Acres, a considerable proportion were declared void by the laws of the State, and were particularly excluded from the cover of the reservation in the deed of cession by this clause in it, to wit: “Provided that nothing herein contained shall extend, or be construed to extend to the making good any entry or entries, or any grant or grants heretofore declared void by any Act or Acts of the General Assembly of this State.” Still it is to be considered, that many of these persons have settled and improved the lands, are willing, as is said, to comply with such conditions as shall be required of other purchasers, form a strong barrier on the new frontier acquired by the treaty of Holston, and are, therefore, Objects meriting the consideration of the Legislature.
        4th.
   Sullivan County.
 Entries in Sullivan county, amounting to 240,624 Acres, for 173,332 Acres of which grants have already  issued. Of the remaining entries, many are certified void; and others understood to be lapsed, or otherwise voidable, under the laws of the State.
        5th.
   Pre-emptions.
 Certain Pre-emption rights granted to the first settlers of Davidson county on Cumberland river, amounting to 309,760 Acres.
        6th.
   Henderson.
 A grant of 200,000 Acres to Richard Henderson and others on Powel’s and Clinch’s rivers, extending up Powel’s river in a breadth of not less than four miles, and down Clinch’s from their junction in a breadth not less than twelve miles. A great part of this is within the Indian territory.
        Among the grants of the State, now under recapitulation, as forming exceptions out of the absolute rights of the United States are not to be reckoned here two
   Martin & Wilson.
 grants of 2000 Acres each to Alexander Martin, and David Wilson, adjacent to the lands allotted to the officers and soldiers; nor a grant of 25,000 Acres on 
   General Greene.
 Duck river to the late Major General Greene; because they are wholly within the Indian territory, as acknowleged by the treaties of Hopewell and Holston.
        The
    Armstrong’s office.
 extent of the third reservation, in favor of entries made in Armstrong’s office, is not yet entirely known, nor can be ‘till the 20th. of December 1792, the last day given for perfecting them. The sum of certificates, however, which had been paid for these warrants into the Treasury of the State, before the 20th. day of May 1790, reaches in all probability, near to their whole amount. This was £373,649.6.5. Currency of that State, and at the price of ten pounds the hundred Acres, established by law, shews that Warrants had issued for 3,736,493 Acres. For 1,762,660 of these grants have passed, which appear to have been located partly in the counties of Greene and Hawkins, and partly in the country from thence to the Missisippi, as divided into Eastern, middle, and Western districts. Almost the whole of these locations are within the Indian territory. Besides the Warrants paid for as before mentioned, it is known that there are some others outstanding, and not paid for; but perhaps, these need not be taken into account, as payment of them has been disputed on the ground that the lands, being within the Indian territory, cannot now be delivered to the holders of the Warrants.
On a review of all the reservations, after making such conjectural allowance as our information authorizes, for the proportion of them which may be within the Indian boundaries, it appears probable, that they cover all the ceded lands susceptible of culture, and cleared of the Indian title, that is to say; all the habitable  parts of the two triangles beforementioned, excepting only the lands south of French Broad and Big Pidgeon rivers. These were part of the tract appropriated by the laws of the State to the use of the Indians, whose title being purchased at the late treaty of Holston, they are now free to be disposed of by the United States, and are probably, the only lands open to their disposal within this South Western territory, which can excite the attention of purchasers. They are supposed to amount to about 300,000 Acres, and we are told that three hundred families have already set down upon them without right or license.
        The
    North Western territory.
 territory of the United States northwest of the Ohio, is bounded on the south by that river, on the East by Pennsylvania; on the north and West by the lines which divide the United States from the dominions of Great Britain and Spain.
        The
   Claims of Indians.
 part of this territory occupied by Indians, is north and West of the following lines established with the Wiandots, Delawares, Chippawas and Ottawas, by the treaty of Fort McIntosh, and, with the Shawanese, by that of the Great Miami, to wit: Beginning at the mouth of the Cayahoga, and running up the river to the Portage between that and the Tuscaroras branch of the Muskingum; then down the said branch to the forks at the crossing place above Fort Lawrence; then Westwardly towards the portage of the Big Miami, to the main branch of that river; then down the Miami to the fork of that river next below the old fort which was taken by the French in 1752; thence due West to the river de la Panse, and down that river to the Wabash. So far the lines are precisely defined, and the whole country Southward of these lines, and eastward of the Wabash, cleared of the claims of those Indians, as it is also of those of the Poutiwatimas and Sacs, by the treaty of Muskingum. How far on the other side of the Wabash, the Southern boundary of the Indians has been defined, we know not. It is only understood, in general, that their title to the lower country between that river and the Illinois, has been formerly extinguished by the French, while in their possession. As to that country then, and what lies still beyond the Illinois, it would seem expedient that nothing be done, ‘till a fair ascertainment of boundary can take place, by mutual consent between us and the Indians interested.
The country within the Wabash, the Indian line before described, the Pennsylvania line, and the Ohio, contains, on a loose estimate, about 55,000 square miles, or 35 millions of Acres.

        During
   Antient Companies.
 the British government, great numbers of persons had formed themselves into companies, under different names, such as the Ohio, the Wabache, the Illinois, the Missisippi, or Vandalia companies, and had covered, with their applications, a great part of this territory. Some of them had obtained orders on certain conditions, which having never been fulfilled, their titles were never completed by grants. Others were only in a state of negociation, when the British authority was discontinued. Some of these claims, being already under a special reference, by order of Congress, and all of them probably falling under the operation of the same principles, they will not be noticed in the present report.
        The
   Claims of Citizens.
 Claims of citizens to be here stated, will be Ist. Those reserved by the States in their deeds of cession.
iind. Those which have arisen under the government of the United States themselves.
        Under
   Connecticut.
 the first head presents itself the tract of country from the completion of the 41st. degree to 42°.2’ of North Latitude, and extending from the Pennsylvania line before mentioned 120 miles westward, not mentioned in the deed of Connecticut, while all the country westward thereof was mentioned to be ceded. About two and a half millions of Acres of this, may perhaps, be without the Indian lines beforementioned.
        2nd.
   French at Kaskaskias &c.
 A reservation in the deed of Virginia of the possessions and titles of the French and Canadian Inhabitants, and other settlers of the Kaskaskias, St. Vincents, and the neighbouring Villages, who had professed themselves citizens of Virginia; which rights have been settled by an Act of the last session of Congress, intituled “An Act for granting lands to the Inhabitants and settlers at Vincennes and the Illinois country in the territory North-West of the Ohio, and for confirming them in their possessions.” These lands are in the neighbourhood of the several villages.
        3.
   Clarke’s Regiment.
 A reservation in the same deed of a quantity, not exceeding 150,000 Acres of land, for General George Rogers Clarke, and the officers and soldiers of his regiment, who were at the reduction of Kaskaskias, and St. Vincents: to be laid off, in such place on the North-West side of the Ohio, as a majority of the officers should choose. They chose they should be laid off on the river adjacent to the rapids, which, accordingly, has been done.
4. A reservation in the same deed, of lands between the Scioto and Little Miami, to make up to the Virginia  troops, 
        
   Virginia Line.
 on continental establishment, the quantity which the good lands in their Southern allotment, might fall short of the bounties given them by the laws of that State. By a statement of the 16th. of September, 1788, it appears that 724,045⅔ Acres had been surveyed for them on the South-eastern side of the Ohio; that 1,395,385½ Acres had been surveyed on the northwestern side; that Warrants for 649,649 Acres more, to be laid off on the same side of the river, were in the hands of the surveyor, and it was supposed there might still be some few warrants not yet presented: so that this reservation may be stated at 2,045,034½ Acres, or perhaps, some small matter more.
ii. The claims of individual citizens, derived from the United States themselves, are the following.
        1.
   Continental Army.
 Those of the Continental army, founded on the resolutions of Congress, of September 16th. 1776, August 12th. and September 30th. 1780, and fixed by the Ordinance of May 20th. 1785; the resolution of October 22d. 1787, and the supplementary Ordinance of July 9th. 1788, in the seven ranges of townships; Beginning at a point on the Ohio, due north from the Western termination of a line then lately run as the Southern boundary of Pennsylvania: or, in a second tract of a million of Acres, bounded East by the seventh range of the said townships; south, by the lands of Cutler and Sargent; North, by an extension of the northern boundary of the said townships, and going towards the West so far as to include the above quantity: or lastly, in a third tract of country, Beginning at the mouth of the Ohio, and running up the Missisippi, to the river au Vause; thence up the same ‘till it meets a West line from the mouth of the little Wabash; thence along that line to the Great Wabash; thence down the same, and the Ohio to the Beginning. The sum total of the said military claims is 1,851,800 Acres.
        2.
   Purchasers at New-York.
 Those of the Individuals who made purchases of land at New York, within the said seven ranges of townships, according to the Resolutions of Congress of April 21st. 1787, and the supplementary ordinance of July 9th. 1788, which claims amount to 150,896 Acres.
3. The purchase of one million and a half Acres of land by Cutler and Sargent, on behalf of certain individuals, 
        
   Ohio Company.
 associated under the name of the Ohio company. This begins where the Ohio is intersected by the Western boundary of the seventh range of townships, and runs due North on that boundary 1306 chains and 25 links; thence due West to the Western  boundary of the seventeenth range of townships; thence due South to the Ohio, and up that river to the Beginning; the whole area containing 1,781,760 Acres of land, whereof 281,760 Acres, consisting of various lots and townships, are reserved to the United States.
4: The purchase by the same Cutler and Sargent on behalf also of themselves and others. This begins at the 
        
   Scioto Company.
 North-eastern angle of the tract of their purchase before described, and runs due north to the northern boundary of the tenth township from the Ohio; thence due West to the Scioto; thence down the same, and up the Ohio to the south-western angle of the said purchase before described, and along the Western and Northern boundaries thereof to the Beginning; the whole area containing 4,901,480 Acres of land; out of which, however, five lots, to wit: Nos: 8. 11. 16. 26. and 29. of every township, of six miles square, are retained by the United States, and out of the whole are retained the three townships of Gnadenhutten, Schoenbrun, and Salem, and certain lands around them, as will be hereafter mentioned.
        5.
   Symmes.
 The purchase of John Cleves Symmes, bounded on the West by the Great Miami; on the South by the Ohio; on the East by a line, which is to begin on the bank of the Ohio, twenty miles from the mouth of the Great Miami, as measured along the several courses of the Ohio, and to run parallel with the general course of the said Great Miami: and on the North by an East and West line, so run as to include a million of acres in the whole area, whereof five lots, numbered as beforementioned, are reserved out of every township by the United States.
It is suggested that this purchaser, under colour of a first and larger proposition to the Board of Treasury which was never closed (but pending that proposition) sold sundry parcels of land, between his eastern boundary beforementioned, and the little Miami, and that the purchasers have settled thereon. If these suggestions prove true, the settlers will, perhaps, be thought to merit the favor of the Legislature, as purchasers for valuable consideration, and without notice of the defect of title.
The contracts for lands, which were at one time under 
        
   Flint & Parker.
 consideration with Messieurs Flint and Parker, and 
   Morgan.
 with Colonel Morgan, were never so far prosecuted as to bring either party under any obligation. All proceedings thereon were discontinued at a very early stage, and it is supposed that no further views exist with any party. These, therefore, are not to be enumerated among existing claims.

6. Three townships were reserved by the Ordinance of May 20th. 1785, adjacent to Lake Erie, for refugees from 
        
   Canadian Refugees.
 Canada and Nova Scotia, and for other purposes, according to resolutions of Congress made, or to be made on that subject. These would of course contain 69,120 Acres.
7. The same Ordinance of May. 20th. 1785, appropriated the three towns of Gnadenhutten, Schoenbrun, and Salem on the Muskingum, for the Christian 
        
   Christian Indians.
 Indians formerly settled there, or the remains of that society, with the grounds round about them, and the quantity of the said circumjacent grounds, for each of the said towns was determined by the resolution of Congress of September 3d. 1788, to be so much as, with the plat of it’s respective town, should make up 4,000 Acres; so that the three towns and their circumjacent lands were to amount to twelve thousand Acres. This reservation was accordingly made out of the larger purchase of Cutler and Sargent, which comprehended them. The Indians, however, for whom the reservation was made, have chosen to emigrate beyond the limits of the United States, so that the lands reserved for them still remain to the United States.
on 

   


Connecticut about

2,500,000


Kaskaskians &c. abt.

100,000


Clarke’s Regiment

150,000


Virginia Line

2,045,034


Continental Army

1,851,300


Purchasers at N. York

150,896


Ohio Company

1,500,000


Scioto Coy.31/36 of 4,901,480 …12,000
}
4,208,720



Symmes

1,000,000




13,506,450




35,000,000




21,493,550


 the whole it appears that the United States may rightfully dispose of all the lands between the Wabash, the Ohio, Pennsylvania, the forty first parallel of Latitude, and the Indian lines described in the treaties of the great Miami and Fort McIntosh, with exceptions only of the rights saved by the deed of cession of Virginia, and of all rights legally derived from the Government of the United States, and supposing the parts south of the Indian lines to contain as before conjectured, about thirty five millions of Acres, and that the claims of citizens, before enumerated, may amount to between thirteen and fourteen millions, there remain at the disposal of the United States, upwards of twenty one millions of Acres in this Northwestern quarter.
and ‘though the want of actual surveys of some parts, and of a general delineation of the whole on paper, so as to exhibit to the eye the locations, forms, and relative positions of the rights before described, may prevent our forming a well defined idea of them at this distance, yet, on the spot, these difficulties exist but in a small degree; the individuals there employed in the details of buying, selling, and locating, possess local informations of the parts which concern them, so as to be able to keep clear of each others rights: or if, in some instances, a conflict of claims should arise  from any Want of certainty in their definition, a local judge will doubtless be provided to decide them without delay, at least provisionally. Time, instead of clearing up these incertainties, will cloud them the more, by the death or removal of Witnesses, the disappearance of lines and marks, change of parties, and other casualties.

Th: Jefferson Secretary of state Nov. 8. 1791.

